 Case 1:20-cv-03274-VM Document 18 Filed 05/05/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
KDH CONSULTING GROUP LLC,          :
                                   :
                    Plaintiff,     :                 20 Civ. 3274
                                   :
     - against -                   :                    ORDER
                                   :
ITERATIVE CAPITAL MANAGEMENT L.P., :
et al.,                            :
                                   :
                    Defendants.    :
--------------------------------------X

VICTOR MARRERO, United States District Judge.

     Plaintiff KDH Consulting Group LLC (“KDH”) brought this

action against Iterative Capital Management L.P., Iterative

Capital GP, LLC, Iterative OTC, LLC, Iterative Mining, LLC,

Brandon   Buchanan,   and   Christopher     Dannen   (collectively,

“Defendants”). KDH sought an Order to Show Cause and Temporary

Restraining   Order    (“TRO”)       to   enjoin   Defendants   from

restructuring Iterative Capital, L.P. (the “Partnership”) and

taking other actions related to such a restructuring. (See

“Complaint,” Dkt. No. 1.) The Court (Part I) granted the TRO

on April 27, 2020, and scheduled the preliminary injunction

hearing for May 11, 2020, at 10:00 a.m. (See Dkt. No. 9.) By

letter dated May 1, 2020, Defendants sought immediate relief

from the TRO and argued that KDH was unlikely to prevail at

the preliminary injunction hearing. (See “May 1 Letter,” Dkt.




                                 1
 Case 1:20-cv-03274-VM Document 18 Filed 05/05/20 Page 2 of 3



No. 14.) The Court directed KDH to respond, which it did by

letter on May 4, 2020. (See “May 4 Letter,” Dkt. No. 17.)

      The Court held a hearing by telephone on May 5, 2020, to

discuss the parties’ letter exchange, the Complaint, and the

parties’ other submissions. (See Dkt. No. 15.) The Court

alerted the parties of its intent to construe the May 1 Letter

as a motion to dissolve the TRO pursuant to Federal Rule of

Civil Procedure 65(b)(4) (“Rule 65(b)(4)”). Having heard the

parties’ arguments, the Court now construes the May 1 Letter

as a motion to dissolve the TRO pursuant to Rule 65(b)(4)

(the “Motion”).

      As stated on the record, based on the Court’s reading of

the   Complaint,     the   accompanying   Memorandum        of    Law,   the

Declarations of Rika Khurdayan and Wayne Hatami, the Motion

as set forth in the May 1 Letter, and the May 4 Letter, the

Court is not persuaded that KDH has made a sufficiently

compelling showing of irreparable harm, such that injunctive

relief is merited. Furthermore, the Court finds that the

balance   of   the   equities   weighs    in   favor   of    Defendants.

Accordingly, the Court will grant the Motion.                    A decision

memorializing this ruling is forthcoming.

      Accordingly, it is hereby

      ORDERED that defendants’ motion so deemed by the Court

as described above to dissolve the Temporary Restraining

                                   2
 Case 1:20-cv-03274-VM Document 18 Filed 05/05/20 Page 3 of 3



Order dated April 27, 2020 pursuant to Federal Rule of Civil

Procedure 65(b)(4) is GRANTED; and it is further

      ORDERED     that   the   preliminary       injunction     hearing

scheduled for May 11, 2020, at 10:00 a.m. is adjourned. The

parties are directed to confer and to develop and submit to

the   Court   a   proposed   case   management    plan   and   proposed

protective order.



SO ORDERED.


Dated: New York, New York
       05 May 2020




                                        _________________________
                                              VICTOR MARRERO
                                                 U.S.D.J.




                                    3
